 JASON/EMPIRE, INC137Jason/Empire,Inc.andDepartment Store,Package,Grocery,Paper House,Liquor and Meat Drivers,Helpers and Warehousemen,Local Union No. 955,Affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America.Case 17-CA-5928June 28, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSUpon a charge filed on February 4, 1974, by De-partment Store, Package, Grocery, Paper House, Li-quor and Meat Drivers, Helpers and Warehousemen,Local Union No. 955, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called the Union,and duly served on Jason/Empire, Inc., herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 17, issued a complaint on February 8, 1974,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Nation-alLabor Relations Act, as amended. Copies of thecharge, complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 21, 1973,following a Board election in Case 17-RC-7335 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate,I and that, commencingon or about January 21, 1974, and at all times thereaf-ter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnFebruary 11, 1974, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On March 11, 1974, counsel for the General Coun-sel filed directly with the Board a motion to transferthe proceeding to the Board, to strike Respondent's'Official notice is taken of the record in the representation proceeding,Case 17-RC-7335,as the term"record" is defined in Secs 102 68 and 10269(f) of the Board's Rules and Regulations,Series 8,as amended SeeLTVElecirosystems, Inc,166 NLRB 938, enfd 388 F 2d 683 (C A 4, 1968),Golden Age Beverage Co,167 NLRB 151, enfd 415 F 2d 26 (C A 5, 1969),interlypeCo vPenello,269 F Supp 573 (D C Va , 1967),Follett Corp,164NLRB 378, enfd 397 F 2d 91 (C A 7, 1968), Sec 9(d) of the NLRAanswer in part, and for Summary Judgment. Subse-quently, on March 22, 1974, the Board issued an ordertransferring the proceeding to the Board and a NoticeTo Show Cause why the General Counsel's Motionfor Summary Judgment should not be granted. OnMarch 25, 1974, prior to the receipt of the Board'sorder of March 22, 1974, the Respondent filed a briefin opposition to motion to transfer the proceeding tothe Board, to strike Respondent's answer in part, andfor Summary Judgment; and, on March 27, 1974, itfiled a motion to consolidate Case 17-CA-5928 withCase 17-CB-1265. Respondent thereafter filed a re-sponse to Notice To Show Cause, entitled "Supple-mental BriefinOpposition to Motion for SummaryJudgment and Request for Oral Argument."Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding,2 theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its briefs inopposition to the General Counsel's Motion for Sum-mary Judgment, the Respondent basically attacks theUnion's representative status and certification be-cause the Union precluded the free choice of employ-eesintherepresentativeelectioninCase17-RC-7335, by offering to waive full initiation feesfor all employees who signed authorization cards be-fore the election. It also contends that this offer wasa violation of the Act under the Supreme Court's deci-sion inN.L.R.B. v. Savair Manufacturing Company,Inc.,414 U.S. 270 (1973), and based thereon it hasfiledan unfair labor practice charge against theUnion in Case 17-CB-1265 and moves to consolidatethat case with the instant case.Our review of the record herein reflects that a hear-ing on the Union's petition in Case 17-RC-7335 washeld on October 15, 1973, at which the Respondentand Union stipulated to the Union's status as a labororganization and to the appropriateness of the bar-gaining unit. The Regional Director so found in hisDecision and Direction of Election issued on Novem-ber 15, 1973. In the election conducted on December13, 1973, pursuant to the Regional Director's direc-tion, 16 ballots were cast for, and 13 against, the2TheRespondent's request for oral argumentishereby denied as theGeneral Counsel'smotion and the Respondent's motion and briefs ade-quately presentthe positions of the partiesThe Respondent'smotion to consolidateCase 17-CA-5928 with Case17-CB-1265 is herebydenied as the latter chargeswere administrativelydismissedby the RegionalDirector forRegion 17 and, followingRespondent's appeal from that adverse ruling,the Regional Director's rulingwas sustainedby the General Counsel212 NLRB No. 21 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, with 1 ballot challenged. No objections to thetally of ballots or to the conduct of the election havingbeen filed within the time provided therefor, the Re-gional Director, on December 21, 1973, issued a certi-fication of representative, certifying the Union as theexclusive collective-bargaining representative of theemployees in the appropriate stipulated unit.Thereafter, on February 7, 1974, the Respondentfiled with the Regional Director an "Application forLeave to File Objections to Election Out of Time"and, on February 8, 1974, it filed an affidavit from itsattorney in support thereof. According to the Respon-dent, after the election and after the expiration of the5 days for the filing of objections, required by Section102.69 of the Board's Rules and Regulations, it dis-covered that at a preelection organizational meetingthe Union had offered "to waive full initiation fees($50) for all employees who signed Union authoriza-tion cards before the Board-directed certificationelection" and that this waiver, which allegedly was aviolation of the Act, precluded the employees' exer-cise of free choice in the election. On February 14,1974, the Regional Director issued an order denyingtheRespondent's application because the Board'sRules and Regulations do not provide for filing ofobjections to an election out of time. The RegionalDirector noted that the Respondent had filed the ob-jection only after it was advised that the complaintherein was to be issued and that there were no unusualor extraordinary circumstances presented by the Re-spondent which would justify consideration of objec-tions at that time. The Respondent failed to file withthe Board a request for review from the RegionalDirector's order. To the extent that the Respondent isseeking relitigation of issues which were raised orcould have been raised in the representation case pro-ceeding, it may not do so.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in aprior representation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issueJ SeePittsburgh Plate Glass Co v N L R B,313 US 146, 162 (1941),Rulesand Regulations of the Board, Secs102 67(f) and 102 69(c)which is properly litigable in this unfair labor practiceproceeding .4In its submission herein, the Respondent contendsthat the Union's offer to waive initiation fees, havingbeen made at a preelection union organizationalmeeting,was not discovered until after the time forfiling objections admittedly had expired and that itnever had a hearing on the issue of waiver which,under the Supreme Court's decision inSavair, supra,allegedly violated the Act and which formed the basisfor its unfair labor practice charge against the Unionin Case l7-CB-1265, filed by it on February 8, 1974.We find no merit in the Respondent's contentions.First, although the alleged waiver was made at a pre-election unionmeeting, the Respondent has failed toshow that with due diligence it could not have uncov-ered the evidencein timeto file timely objections; norhas it explained why it did not disclose the evidenceuntil after being advised that the complaint hereinwould issue, nearly 2 months after the election. In anyevent, the objection based on the newly discoveredevidence of waiver would still be subject to Section102.69 of the Board's Rules and Regulations, whichprovides that objections must be filed within 5 daysafter the tally of ballots has been furnished to theparties. In theinstant case, the alleged evidence wasnot disclosed to the Regional DirectoruntilFebruary8, 1974, long after December 20, 1973, the last day forfiling objections herein. In these circumstances and inview of the Board's determination that, to achievecertainty in procedural matters,it isessential thatparties be held to a strict adherence to the Board'sRules and Regulations, any objections based on thealleged evidence would not be considered timely filedand would be overruled.' We shall, accordingly, granttheGeneral Counsel's Motion for Summary Judg-ment.On the basis of the entire record, the Board makesthe following:In its answer,the Respondent has denied certain allegations of the com-plaint. the General Counsel has moved to strike these denials As to theUnion's status as a labor organization under Sec2(5) of the Actand as tothe appropriateness of the unit,these were stipulated by the Respondent andso found by the Regional Director in the underlying representation Case17-RC-7335 Asto the date of the filing of the charge and as to the requestand refusal to bargain,there are attached to the General Counsel'sMotionfor Summary Judgment Exhibits A, B, and E, documents the contents ofwhich have not been controverted or alluded toby theRespondent andwhich establish the denied allegations of the complaint Accordingly, theGeneral Counsel's motion to strike these denials is granted and these deniedalleations of the three are deemed to be true and to found59Heritage Nursing Center, Inc,207 NLRB No 118 See also PersonalProducts Corporation,114 NLRB 959, 961 In this connection,we also notethat the Respondent failed to file with the Board an administrative appealfrom the Regional Director's adverse ruling FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTJASON/EMPIRE, INC139continues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.The Respondent, a Delaware corporation, is en-gaged in the import, warehousing, repair, and sale, atwholesale, of sporting goods and related products atitswarehouse located in Overland Park, Kansas. TheRespondent annually purchases goods and productsvalued in excess of $50,000 directly from suppliersoutside the State of Kansas and annually sells goodsat wholesale valued in excess of $50,000 directly tocustomers located outside the State of Kansas.We find, on the basis of the foregoing, the Re-spondent is, and has been at all times material herein,an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.IITHE LABOR ORGANIZATION INVOLVEDDepartmentStore,Package,Grocery,PaperHouse, Liquor and Meat Drivers, Helpers and Ware-housemen, Local Union No. 955, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.IIIUNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All full-time and regular part-time warehouseemployees and repair service employees of Ja-son/Empire, Inc. at its Overland Park, Kansas,location; but excluding office clerical employees,outsidesalesmen,professional employees, guardsand supervisors as defined in the Act.2.The certificationOn December13, 1973,a majority of the employeesof Respondent in said unit,in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 17,designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent.The Unionwas certified as thecollective-bargaining representative of the employeesin said unit on December21, 1973,and the UnionB.The Request To Bargain and Respondent's RefusalCommencing on or about January 18, 1974, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about January 21, 1974, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since January 21, 1974, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785(1962);Commerce Company d/b/a Lamar Hotel,140NLRB 226, 229 (1962), enfd. 328 F.2d 600 (C.A. 5, 140DECISIONS OF NATIONAL LABOR RELATIONS BOARD1964), cert.denied 379U.S. 817 (1964);Burnett Con-structionCompany,149NLRB 1419, 1421 (1964),enfd.350 F.2d 57 (C.A. 10, 1965).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Jason/Empire, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Department Store, Package, Grocery, PaperHouse, Liquor and Meat Drivers, Helpers and Ware-housemen, Local Union No. 955, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of theAct.3.All full-time and regular part-time warehouseemployees and repair service employees of Jason/Empire, Inc. at its Overland Park, Kansas, location;but excluding office clerical employees, outside sales-men, professional employees, guards and supervisorsas defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. Since December 21, 1973, the above-named la-bor organization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about January 21, 1974, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.tions Board hereby orders that Respondent, Jason/Empire, Inc., Overland Park, Kansas, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with Department Store, Pack-age, Grocery, Paper House, Liquor and Meat Drivers,Helpers and Warehousemen, Local Union No. 955,affiliatedwith the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, as the exclusive bargaining repreaentativeof its employees in the following appropriate unit:All full-time and regular part-time warehouseemployees and repair service employees of Ja-son/Empire, Inc. at its Overland Park, Kansas,location; but excluding office clerical employees,outside salesmen, professional employees, guardsand supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Overland Park, Kansas, locationcopies of the attached notice marked "Appendix." 6Copies of said notice, on forms provided by the Re-gional Director for Region 17,-after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-6 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " APPENDIXJASON/EMPIRE, INC.141NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with De-partment Store, Package, Grocery, Paper House,Liquor and Meat Drivers, Helpers and Ware-housemen, Local Union No. 955, affiliated withthe International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOT in any like or relatedmanner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All full-time and regular part-time warehouseemployees and repair service employees of Ja-son/Empire, Inc. at its Overland Park, Kansas,location; but excluding office clerical employ-ees, outsidesalesmen,professional employees,guards and supervisors as defined in the Act.JASON/EMPIRE, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 616 Two Gateway Center, Fourth atState,Kansas City, Kansas 66101, Telephone 816-374-4518.